Title: From George Washington to Tobias Lear, 12 January 1795
From: Washington, George
To: Lear, Tobias


        
          My dear Sir,
          Philadelphia Jany 12th 1795
        
        On friday last I wrote you a few lines, and assigned reasons for not writing more fully.
        In addition to what I then said, which was only to inform you that permission had been given, by the Canal Company of this State, for Mr Weston to visit the falls of Potomack, and that he might be expected at the federal city about the first of next month, I shall notice with concern—it being contrary to the heretofore entertained opinion—that the funds for carrying on that navigation are; from your view of them, likely to fall short £10,000 Sterlg of the object.
        What expedient had best be adopted for supplying the deficiency will merit serious consideration under existing circumstances. On an abstract view of the case, I should give it as my opinion without hesitation, that the present sharers ought to continue their advances until the final completion; and for this plain and interesting reason (with me) that no speculation to which money can be applied, will be more productive with so much honor and so little risque. But how far the majority of the

company (many of whom, probably, never bestowed a thought on the subject) may be of this sentiment—or how far their inclination and abilities might induce the adoption of the measure if they were, is not for me to decide: and, as individuals of the company will be as free as others to become purchasers, if the shares are encreased; it does not appear to be a matter of much moment which of these modes is prefered, or whether by loan, if the money is to be obtained.
        No doubt remains in my mind of what will be the productiveness of the tolls when the navigation is in full operation. To the best of my recollection, they were calculated to amount (at the time of passing the Acts of incorporation) to 15 pr Ct on the capitol, by an estimate that was then made of the several articles which, from their contiguity to the river it was known would be water borne. Since that period, the population of the counties bordering on the potk, and of course the produce arising therefrom, has encreased greatly; & when the Shenandoah is added thereto (which formed no part of the original estimate) it must equal the most sanguine expectation.
        Mr Claiborn’s Engineers (for it seems he has two for different purposes) are fixed in this City; either of wch, according to the use for which you want one, might be had at any time; but as I am not strongly impressed with a belief that men of eminence would come to this country in the manner, and under the circumstances they have done (but this I say without having any knowledge of the real characters of these Gentlemen, and without design to injure them) might it not be politic to obtain the opinion of the most competent of them, before Mr Weston (who is known to be a scientific & experienced engineer) gives his? He will not adopt their opinions contrary to his experience & judgment; but if his opinion is first taken and transpires, it may be given in to by them from the want of these in themselves; endeavouring thereby to erect a character on his foundation.
        I am much obliged by the trouble of your enquiries respecting my Tobacco in the Warehouses at Alexandria & George Town; & as the disposal of it is somewhat out of my way, at present; and in truth is a matter that rarely occurs to me except when I am reminded of it by Mrs Washington, you would add to the favor by making sale of it on such terms, and whensoever in your judgment, the moment is favorable. I am in no hurry, nor under any

necessity to precipitate the Sale; and to your judgment also It is left, to continue where it is, or to remove the Tobacco from, Alexandria to George Town. We are all tolerably well, & join in good wishes, & the compliments of the season to you—With regard & Affection I am always Yours
        
          Go: Washington
        
      